While I agree for the most part with what is said in the opinion of Mr. Justice BROWN with respect to the creation and status of such governmental agencies as the drainage district here in question, I am constrained to the view that the Legislature cannot commit to such an agency the power to levy assessments upon the property within the district.
The levy of assessments upon land for improvements, to the extent of the benefits derived, though not subject to constitutional restraints upon taxation ad valorem, is nevertheless taxation, and is referable to the taxing power — the sovereign power of the Legislature of the state. Mayor, etc., v. Klein, 89 Ala. 461, 465, 7 So. 386, 8 L.R.A. 369.
In Schultes v. Eberly, 82 Ala. 242, 2 So. 345, it was held that the taxing power cannot be delegated to other than municipal corporations, including counties, that is, public corporations created for the purpose of administering local government as a part of the machinery of the state.
The corporate body here concerned is not such a corporation, and I think that the power to levy assessments and issue bonds payable therefrom, being purely a legislative power, cannot be delegated to it. Schultes v. Eberly, 82 Ala. 242, 2 So. 345.
I therefore dissent from the judgment of the majority.
SAYRE, J., concurs in the views above expressed, and also dissents.